Allowable Subject Matter
Claims 1-4, 7-10 and 20-24 are allowable. Claims 5, 6, 11-19 and 25-30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I-IV, as set forth in the Office action mailed on 10/30/20, is hereby withdrawn and claims 5, 6, 11-19 and 25-30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “wherein the first driving circuit is electrically coupled in parallel with respect to the third driving circuit, and the second driving circuit is electrically coupled in parallel with respect to the fourth driving circuit”; and of claim 20 stating “a first driving circuit coupling a first power node to floating diffusions, and configured to initialize the floating diffusions in response to a reset signal; a second driving circuit coupling a second power node to a third driving circuit, and configured to generate an output signal corresponding to an amount of photocharges generated in the light receiving circuits in response to incident light, the second driving circuit comprising a plurality of transistors coupled in parallel; and a third driving circuit coupling the second driving circuit to an output line, and configured to output, to the output line, the output signal generated in the second driving circuit in response to a select signal, wherein the first driving circuit or the third driving circuit comprises a plurality of transistors coupled in parallel, or each of the first driving circuit and the third driving circuit comprises a plurality of transistors coupled in parallel”. In light of these limitations in the disclosure (i.e. refer to applicant’s Fig. 1) amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

I. Kang et al. US 2013/0049082 A1: describes a plurality of pixels sharing a floating diffusion regions yet provides an alternative connection strategy for the driving circuitry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894